By the Court.
The judgment is reversed, and the defendant is allowed to tax travel only within this state, in analogy to the wale of taxing costs for the parties in other courts of the state, — no account being taken of travel out of the state. And although the statute, in regard to the costs of parties in justice courts, does not in terms restrict the costs of the defendant, or of-the plaintiff, when he actually attends in court, still it is to be understood, that no party, in any court in this state, is to tax for travel beyond the limits of the state. It may admit of doubt, whether the defendant in a justice court can be allowed to tax more costs, when he does not attend in person, than what is allowed him in the county and supreme courts; but it does not seem easy to come at .«won a result unoier the existing statutes, \